DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2022 has been entered.
Status of Claims 
This is in reply to the claim amendments and remarks of the RCE filed March 23, 2022. 
Claims 22, 30, and 38 have been amended.
Claims 22-41 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
This application claims priority of Patent Application 15/141,548 filed on 4/28/2016, which claims benefit of priority of Provisional Application 62/153,585 filed on 4/28/2015. Applicant's claim for the benefit of this prior-filed application is acknowledged. 

Response to Arguments
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 and 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 22-41, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims amount to significantly more than the abstract idea. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Applicant’s claims generically recite a learned profile engine and “with a machine learning algorithm”, which are so generically recited they merely add the words apply it with the judicial exception (See PEG 2019 and MPEP 2106.05). The claimed machine learning algorithm is not defined in any specific manner and can be almost any type of machine learning as recited by Applicant’s specification Paragraph 0160 “analyzed through statistical cluster analysis, classification and regression trees, similarity analyses (Cosine or Jaccard similarity comparisons), or any other related statistical or machine learning techniques to derive segments of users (e.g., those who find particular properties or groups of properties appealing)”, where it is clear that the Applicant is merely dropping a machine learning algorithm into the analysis, where no specific of the machine learning or training is claimed or recited in the specification, which merely adds the words apply it with the judicial exception. Applicant’s arguments are not persuasive.
Applicant further argues the claims improve the technical solution. The Examiner respectfully disagrees. The Applicant does not point out what claim elements amount to this improvement, but rather merely makes the allegation. For example, how is the noise and error determined? The Examiner has added a 112(a) rejection as it is not clear or defined how the noise and error determination is actually done. The Applicant also does not point out how this is an improvement over existing systems. For example, what was the current state of the prior art and how does this improve the prior art, which is not defined by Applicant, where the Examiner asserts the claims recite generic noise and error determinations and no specifics on how these determinations are actually being performed or what is actually being improved.  Applicant’s arguments are not persuasive.
The claimed machine learning algorithm is not defined in any specific manner and can be almost any type of machine learning as recited by Applicant’s specification Paragraph 0160 “analyzed through statistical cluster analysis, classification and regression trees, similarity analyses (Cosine or Jaccard similarity comparisons), or any other related statistical or machine learning techniques to derive segments of users (e.g., those who find particular properties or groups of properties appealing)”, where it is clear that the Applicant is merely dropping a machine learning algorithm into the analysis, where no specific of the machine learning or training is claimed or recited in the specification, which merely adds the words apply it with the judicial exception (See PEG 2019 and MPEP 2106.05). Applicant’s arguments are not persuasive.
Applicant further argues the claims integrate the abstract idea into a practical application. The Examiner respectfully disagrees. The Examiner asserts that the learned profile engine and machine learning algorithm are so generically claimed that they merely add the words apply it with the judicial exception (See PEG 2019 and MPEP 2106.05). Regarding the noise and error determinations the Examiner has added a 112(a) rejection because it is not clear to the Examiner how these determinations are being performed. The Examiner notes that generic use of machine learning merely adds the words apply it with the judicial exception. Applicant’s arguments are not persuasive.
The Examiner does note that specific on how the machine learning interacted with the system (e.g. how it was trained and how it specifically analyzed the data based on its training) could potentially aid in overcoming the 101 rejection. 
With regard to the limitations of claims 22-41, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner has updated the rejection below and applied new prior art to address the amendments. Applicant’s arguments are not persuasive. 
Applicant further argues that a machine learning algorithm incorporating a weighting of worker data for each worker relevant to the entity and interaction metrics based on the feedback of each worker offered the job is not taught by the cited prior art. The Examiner respectfully disagrees. The Examiner asserts Elenbaas et al. teach a machine learning algorithm incorporating a weighting of worker data for each worker relevant to the entity and interaction metrics based on the feedback of each worker offered the job (See Figure 4A, Figure 8, Figure 9, Figure 13A, Paragraphs 0165-0167 – “regression and machine learning techniques may be used to determine which methods are more accurate in predicting performance relative to the above reputation scores and how each factor should be weighted in the prediction … math of regression engines is well-known to those skilled in the art. The quality of the predictions can be improved by Boosting algorithms, a machine learning technique that assists in the selection of independent variables and in the determination of the optimal weighting in the regression (boosting of the regression estimators)”, and Paragraph 0212), where Paragraphs 0165-0167 clearly disclose a regression algorithm (which is a type machine learning algorithm) that incorporates weighting of worker data based on how the worker interacts with the system (e.g. jobs, availability, worker hours, time usage, etc.) for matching workers with jobs. Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 22-29 are directed toward a process, claims 38-41 are directed toward a product, and claims 30-37 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward receiving, at a server processing system, an entity profile including entity requirements for at least one job listing; receiving, at the server processing system, a worker profile for each of a plurality of workers including worker data indicative of at least one of skills, experience, or one or more certifications of the worker; storing, by the server processing system, the entity profile and the plurality of worker profiles in a data store; identifying, by the server processing system, at least one worker relevant to the entity based on the entity profile and the worker profile; transferring, from the server processing system to the entity, the worker profile of each worker relevant to the entity as relevant worker profiles; receiving, by a learned profile engine implemented on the server processing system, feedback data indicating that a worker was offered the job via a mobile device, the feedback data including gesture data indicative of at least a swiping interaction of the worker with a user interface of the mobile device and passive data indicative of usage time and activity while the job was offered via the mobile device, the learned profile engine analyzing the feedback data to account for noise and error in the feedback data such as accidental gestures or hurried gestures in the interaction of the worker with the user interface; analyzing, by the learned profile engine, the feedback data with a machine learning algorithm incorporating a weighting of worker data for each worker relevant to the entity and interaction metrics based on the feedback data of each worker offered the job via the mobile device; and updating, by the learned profile engine, the entity profile in the data store based on the analyzing, such that the method provides increasingly relevant worker profiles to the entity (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing worker and entity profiles to determine if the worker is relevant to the entity utilizing feedback and weighting of worker data, which is managing relationships and interactions. The Applicant’s claimed limitations are merely analyzing worker and entity data to determine if a worker is relevant for a job, which is directed towards the abstract idea of Organizing Human Activity.
Additionally (Step 2A Prong One), the independent claims are directed toward receiving, at a server processing system, an entity profile including entity requirements for at least one job listing; receiving, at the server processing system, a worker profile for each of a plurality of workers including worker data indicative of at least one of skills, experience, or one or more certifications of the worker; storing, by the server processing system, the entity profile and the plurality of worker profiles in a data store; identifying, by the server processing system, at least one worker relevant to the entity based on the entity profile and the worker profile; transferring, from the server processing system to the entity, the worker profile of each worker relevant to the entity as relevant worker profiles; receiving, by a learned profile engine implemented on the server processing system, feedback data indicating that a worker was offered the job via a mobile device, the feedback data including gesture data indicative of at least a swiping interaction of the worker with a user interface of the mobile device and passive data indicative of usage time and activity while the job was offered via the mobile device, the learned profile engine analyzing the feedback data to account for noise and error in the feedback data such as accidental gestures or hurried gestures in the interaction of the worker with the user interface; analyzing, by the learned profile engine, the feedback data with a machine learning algorithm incorporating a weighting of worker data for each worker relevant to the entity and interaction metrics based on the feedback data of each worker offered the job via the mobile device; and updating, by the learned profile engine, the entity profile in the data store based on the analyzing, such that the method provides increasingly relevant worker profiles to the entity (Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental because the claimed limitations are analyzing worker and entity profiles to determine if the worker is relevant to the entity utilizing feedback and weighting of worker data, which is a mental process performed by managers during the hiring process. The Applicant’s claimed limitations are merely analyzing worker and entity data to determine if a worker is relevant for a job, which is directed towards the abstract idea of Mental Processes.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “receiving, at a server processing system, an entity profile; receiving, at the server processing system, a worker profile for each of a plurality of workers; storing, by the server processing system, the entity profile and the plurality of worker profiles in a data store; transferring, from the server processing system to the entity, the worker profile of each worker relevant to the entity as relevant worker profiles; receiving, by a learned profile engine implemented on the server processing system, feedback data indicating that a worker was offered the job via a mobile device; with a machine learning algorithm; a swiping interaction of the worker with a user interface of the mobile device” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “server processing system, entity, a learned profile engine, social media account, stack card interface, server processing system including a processor and a data store, wherein the processor is configured to, a machine learning algorithm,  and non-transient computer readable medium including executable instructions which, when executed, configure a processor of a server processing system to; mobile device, user interface” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The Examiner further notes that the claimed learned profile engine and with a machine learning algorithm do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
In addition, dependent claims 23-29, 31-37, and 39-41 further narrow the abstract idea and dependent claims 23, 25, 27-29, 31, 33, 35-37, 39, and 41 additionally recite “storing, by the server processing system, the entity preference data and the worker preference data in the data store, presenting, to the entity, the set of worker cards as the worker profiles of relevant workers as a card stack interface, receiving, from one of the workers, a cancellation of an accepted job listing, transferring, by the server processing system, data to the entity indicating the cancellation; transferring, by the server processing system, data to the entity indicative of updated relevant worker profiles for the job listing, receiving, at the server processing system, a worker satisfaction rating from one of the workers who accepted the job which the worker was offered” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “social media account and stack card interface” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The claimed “server processing system, entity, a learned profile engine, social media account, stack card interface, server processing system including a processor and a data store, wherein the processor is configured to, a machine learning algorithm,  and non-transient computer readable medium including executable instructions which, when executed, configure a processor of a server processing system to; mobile device, user interface” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 22-29; System claims 30-37; and Product claims 38-41 recite a server processing system, entity, a learned profile engine, social media account, stack card interface, server processing system including a processor and a data store, wherein the processor is configured to, a machine learning algorithm,  and non-transient computer readable medium including executable instructions which, when executed, configure a processor of a server processing system to; mobile device, user interface; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0107-0111 and Figures 1-3. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “receiving, at a server processing system, an entity profile; receiving, at the server processing system, a worker profile for each of a plurality of workers; storing, by the server processing system, the entity profile and the plurality of worker profiles in a data store; transferring, from the server processing system to the entity, the worker profile of each worker relevant to the entity as relevant worker profiles; receiving, by a learned profile engine implemented on the server processing system, feedback data indicating that a worker was offered the job via a mobile device; with a machine learning algorithm; a swiping interaction of the worker with a user interface of the mobile device” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 23-29, 31-37, and 39-41 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 23, 25, 27-29, 31, 33, 35-37, 39, and 41 additionally recite “storing, by the server processing system, the entity preference data and the worker preference data in the data store, presenting, to the entity, the set of worker cards as the worker profiles of relevant workers as a card stack interface, receiving, from one of the workers, a cancellation of an accepted job listing, transferring, by the server processing system, data to the entity indicating the cancellation; transferring, by the server processing system, data to the entity indicative of updated relevant worker profiles for the job listing, receiving, at the server processing system, a worker satisfaction rating from one of the workers who accepted the job which the worker was offered” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “social media account and stack card interface” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 22-41: Claims 22, 30, and 38 recite “the learned profile engine analyzing the feedback data to account for noise and error in the feedback data such as accidental gestures or hurried gestures in the interaction of the worker with the user interface”. The Applicant’s specification provides no support as to how noise and error is determined. For example, there is not details as to how a gesture is determined to be accidental or hurried. There is no explanation of what an accidental or hurried gesture actually entails. Applicant’s specification Paragraph 0160 mentions accidental or hurried gestures, but does not recite any details on how an accidental or hurried gesture is determined. Therefore, the Examiner asserts “the learned profile engine analyzing the feedback data to account for noise and error in the feedback data such as accidental gestures or hurried gestures in the interaction of the worker with the user interface” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elenbaas et al. (US 2009/0204471 A1) in view of Rad et al. (US 2014/0074824 A1) and further in view of Scholler (US 8,451,246 B1).

Regarding Claims 22, 30, and 38: Elenbaas et al. teach a method comprising: 
receiving, at a server processing system, an entity profile including entity requirements for at least one job listing (See Figure 4A, Figure 5A, Paragraph 0101 – “the job/task specification module 254 in conjunction with the job owner module receives 410 information about jobs and tasks from a job owner. Based on the job description, task descriptions are generated 418 by the work management server 160. Then it is determined 422 whether there are a sufficient number of workers satisfying the requirements for the tasks”, Paragraph 0107 – “receive a job registration from a job owner … job owners to identify and select desired templates by various criteria (e.g., types of job, skill required and similarity of jobs)”, and Paragraph 0171 – “the reputation scores are displayed in the profiles of workers and job owners”); 
receiving, at the server processing system, a worker profile for each of a plurality of workers including worker data indicative of at least one of skills, experience, or one or more certifications of the worker (See Figure 9, Figure 22, Paragraph 0083 – “retrieving data associated with the workers”, Paragraph 0103, Paragraph 0137 – “The worker profile 780 stores various information associated with the worker such as the worker's trust quotient, worker's personal information, information about the worker verified from third party sources, worker's authentication information (log-in name and password), scores on tests performed using the work management server 160 or other test administering agencies, and preferences of workers”, Paragraph 0148 – “Workers may also control the tasks displayed in the first window via an advanced search feature that allows users to prioritize tasks based on criteria including: employer, time required, total compensation, compensation/hour, reputation requirements, deadline, geographical requirements, educational requirements, experience requirements, credential requirements, and other characteristics of the job”, Paragraph 0157 – “The user profiles in the partner services may include data associated with an avatar, job skills, job preferences, etc”, Paragraph 0222, and Paragraph 0273); 
storing, by the server processing system, the entity profile and the plurality of worker profiles in a data store (See Figure 1, Figure 2, Figure 3, Figure 4A, Figure 5A, Paragraph 0101 – “the job/task specification module 254 in conjunction with the job owner module receives 410 information about jobs and tasks from a job owner”, Paragraph 0114 – “database of worker requirements”, Paragraph 0137 – “The worker profile 780 stores various information associated with the worker such as the worker's trust quotient, worker's personal information, information about the worker verified from third party sources, worker's authentication information (log-in name and password), scores on tests performed using the work management server 160 or other test administering agencies, and preferences of workers … A task history database 784 stores the workers previous history of tasks and any feedback or reviews of the workers provided by job owners”, Paragraph 0161, Paragraph 0198, Paragraph 0220 – “The data associated with the operation of the matching engine 1512 may be stored in the local data repository 240”, and Paragraph 0223, and Paragraph 0224); 
identifying, by the server processing system, at least one worker relevant to the entity based on the entity profile and the worker profile (See Figure 4A, Figure 9, Paragraph 0005 – “matching up temporary or transient workers with job owners”, Paragraph 0064, Paragraph 0101 – “determined 422 whether there are a sufficient number of workers satisfying the requirements for the tasks (as defined by the task descriptions)”, Paragraph 0122, Paragraph 0137, Paragraph 0146 – “As a filter is selected by the worker, the list of works matching a filter condition is updated in the window 904”, Paragraph 0152 – “matching jobs or tasks preferences of workers”, and Paragraph 0219); 
transferring, from the server processing system to the entity, the worker profile of each worker relevant to the entity as relevant worker profiles (See Figure 1, Figure 2, Figure 3, Figure 4A, Figure 8, Figure 9, Figure 13A, Paragraph 0071, Paragraph 0103 – “publish 426 the task descriptions. The published task descriptions are viewed by workers”, Paragraph 0142 – “The worker module 270 of the work management server 160 sends 814 information about tasks eligible to the worker via the network 100 to the worker's user terminal 130 or 140”, Paragraph 0152 – “notifying workers when tasks may become available”, Paragraph 0192, and Paragraph 0197 – “the work management server 1312 may deliver data and/or software needed for the work as a package to the mobile phone 1330 to facilitate the worker to perform the task”); 
receiving, by a learned profile engine implemented on the server processing system, feedback data indicating that a worker was offered the job (See Figure 4A, Figure 8, Figure 9, Figure 13A, and Paragraphs 0165-0167 – “regression and machine learning techniques may be used to determine which methods are more accurate in predicting performance relative to the above reputation scores and how each factor should be weighted in the prediction … math of regression engines is well-known to those skilled in the art. The quality of the predictions can be improved by Boosting algorithms, a machine learning technique that assists in the selection of independent variables and in the determination of the optimal weighting in the regression (boosting of the regression estimators)”); 
the feedback data including gesture data indicative of at least the worker and passive data indicative of usage time and activity while the job was offered via the mobile device (See Paragraph 0148, Paragraph 0154, Paragraph 0164, and Paragraph 0174);
analyzing, by the learned profile engine, the feedback data with a machine learning algorithm incorporating a weighting of worker data for each worker relevant to the entity and interaction metrics based on the feedback of each worker offered the job (See Figure 4A, Figure 8, Figure 9, Figure 13A, Paragraphs 0165-0167 – “regression and machine learning techniques may be used to determine which methods are more accurate in predicting performance relative to the above reputation scores and how each factor should be weighted in the prediction … math of regression engines is well-known to those skilled in the art. The quality of the predictions can be improved by Boosting algorithms, a machine learning technique that assists in the selection of independent variables and in the determination of the optimal weighting in the regression (boosting of the regression estimators)”, and Paragraph 0212); 
and updating, by the learned profile engine, the entity profile in the data store based on the analyzing, such that the method provides increasingly relevant worker profiles to the entity (See Figure 4A, Figure 8, Figure 9, Figure 13A, Paragraphs 0165-0167 – “regression and machine learning techniques may be used to determine which methods are more accurate in predicting performance relative to the above reputation scores and how each factor should be weighted in the prediction … math of regression engines is well-known to those skilled in the art. The quality of the predictions can be improved by Boosting algorithms, a machine learning technique that assists in the selection of independent variables and in the determination of the optimal weighting in the regression (boosting of the regression estimators)”, Paragraph 0168 – “The reputation score manager 290 assembles a historical data set by which the task results (dependent variables) can be compared to (i) the characteristics of the workers who delivered them and (ii) the characteristics of the job owners that defined the Jobs and approved them (independent variables). The data set feeds the regression estimates”, and Paragraph 0170 – “recalculated according to the regression formulas every time new data is collected on the worker or job owner, or every time a new task is defined”).  

Elenbaas et al. do not specifically disclose feedback data indicating that data was offered “via a mobile device” and the feedback data including gesture data indicative of at least “a swiping interaction” of the worker “with a user interface of the mobile device” or the learned profile engine analyzing the feedback data to account for noise and error in the feedback data such as accidental gestures or hurried gestures in the interaction of the worker with the user interface. However, Rad et al. further teach feedback data indicating that data was offered “via a mobile device” and the feedback data including gesture data indicative of at least “a swiping interaction” of the worker “with a user interface of the mobile device” (See Figures 6-9 and Paragraph 0098).
The teachings of Elenbaas et al. and Rad et al. are related because both are making offers to users based on determined matches. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the teachings of Elenbaas et al. to incorporate the interface swiping gestures of Rad et al. in order to better allow the user to express how they feel about an offer presented, thereby improving user interactions.
Elenbaas et al. in view of Rad et al. do not specifically disclose the learned profile engine analyzing the feedback data to account for noise and error in the feedback data such as accidental gestures or hurried gestures in the interaction of the worker with the user interface. However, Scholler further teaches the learned profile engine analyzing the feedback data to account for noise and error in the feedback data such as accidental gestures or hurried gestures in the interaction of the worker with the user interface (See Figure 3, column 3 lines 35-49, and columns 3-4 lines 50-67 and 1-7).
The teachings of Elenbaas et al., Rad et al., and Scholler are related because all are allowing users to interact with interfaces and making determinations about how the user interacts with the interface. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the teachings of Elenbaas et al. in view of Rad et al. to incorporate the interface swiping gesture accidental determination of Scholler in order to specifically determine what a user is trying to do when interacting with a touch screen via swiping gestures.

Regarding Claim 23: Elenbaas et al. in view of Rad et al. and further in view of Scholler teach the limitations of claim 22. Elenbaas et al. further teach: 
determining, by the server processing system, entity preference data (See Figure 1, Figure 2, Figure 3, Figure 5C, Figure 5D, Figure 5F, Paragraph 0064 – “preferences of job owners”, Paragraph 0109 – “a user interface 520 displayed for receiving the descriptions of worker requirements for a task”, Paragraph 0110 – “the job owner can set advanced requirements or qualifications for workers. By clicking a drop-down menu 532, the job owner may select detailed requirements such as authentication, demographics, education, professional designations, employment information, interests, language skills and locations”, Paragraph 0115, and Paragraph 0116 – “The job owner may also specify the time that the job or task is to be published and made available to workers by filling in entries in fields 566”);
and worker preference data based at least in part on the feedback data including gesture data and passive data that is specific to a shortlist of jobs among which the worker is attempting to select (See Figure 9, Figure 10, Figure 22, Paragraph 0083 – “retrieving data associated with the workers”, Paragraph 0103, Paragraph 0137 – “The worker profile 780 stores various information associated with the worker such as the worker's trust quotient, worker's personal information, information about the worker verified from third party sources, worker's authentication information (log-in name and password), scores on tests performed using the work management server 160 or other test administering agencies, and preferences of workers”, Paragraph 0148, Paragraph 0151 – “preferred or previously performed by the worker”, Paragraph 0152, Paragraph 0157 – “The user profiles in the partner services may include data associated with an avatar, job skills, job preferences, etc”, Paragraph 0166, Paragraph 0184, Paragraph 0222, and Paragraph 0273); 
storing, by the server processing system, the entity preference data and the worker preference data in the data store (See Figure 1, Figure 2, Figure 3, Paragraph 0114 – “database of worker requirements”, Paragraph 0137 – “The worker profile 780 stores various information associated with the worker … A task history database 784 stores the workers previous history of tasks and any feedback or reviews of the workers provided by job owners”, Paragraph 0161, Paragraph 0198, Paragraph 0220 – “The data associated with the operation of the matching engine 1512 may be stored in the local data repository 240”, and Paragraph 0223, and Paragraph 0224); 
and wherein identifying the worker profile of each worker relevant to the entity is further based on the entity preference data and the worker preference data (See Figure 4A, Figure 9, Paragraph 0005 – “matching up temporary or transient workers with job owners”, Paragraph 0064, Paragraph 0101 – “determined 422 whether there are a sufficient number of workers satisfying the requirements for the tasks (as defined by the task descriptions)”, Paragraph 0122, Paragraph 0137, Paragraph 0146 – “As a filter is selected by the worker, the list of works matching a filter condition is updated in the window 904”, Paragraph 0152 – “matching jobs or tasks preferences of workers”, and Paragraph 0219).  

Regarding Claim 24: Elenbaas et al. in view of Rad et al. and further in view of Scholler teach the limitations of claim 22. Elenbaas et al. further teach wherein the relevant worker profiles transferred to the entity are represented as a set of a worker cards (See Figure 4A, Figure 15A – “Worker Profiles”, Figure 18A and Paragraph 0250 – “A worker 1820 is shown on the right side of FIG. 18A, and a job owner 1802 is shown on the left side of FIG. 18A. The worker 1820 and the job owner 1802 may reveal their identity to each other ("John Smith" or "XYZ Corp")”).  

Regarding Claim 25: Elenbaas et al. in view of Rad et al. and further in view of Scholler teach the limitations of claim 24. Elenbaas et al. further teach wherein the method further comprises: presenting, to the entity, the set of worker cards as the worker profiles of relevant workers as a card stack interface (See Figure 3 – “Worker 352A, Worker 352B”, Figure 4A, Figure 15A – “Worker Profiles”, Figure 18A, Paragraph 0103 – “If there are one or more applications for the task, the process proceeds to determine 434 if the job owner approves the worker”, and Paragraph 0250 – “A worker 1820 is shown on the right side of FIG. 18A, and a job owner 1802 is shown on the left side of FIG. 18A. The worker 1820 and the job owner 1802 may reveal their identity to each other ("John Smith" or "XYZ Corp")”).  

Regarding Claim 26: Elenbaas et al. in view of Rad et al. and further in view of Scholler teach the limitations of claim 22. Elenbaas et al. further teach wherein the worker data for each worker include temporal availability and wherein the entity requirements of each job listing include temporal job requirements (See Figure 13A, Figure 13B, Figure 13C, and Paragraph 0194 – “The work management server 1312 confirms 1354 the location of the worker. The distance to the worker from the location associated with the selected task may also be computed. The workers are then filtered and selected 1356 based on the location of the worker”).  

Regarding Claim 27: Elenbaas et al. in view of Rad et al. and further in view of Scholler teach the limitations of claim 22. Elenbaas et al. further teach wherein the entity profile is in part based on data extracted from a social media account associated with the entity (See Figure 10 and Paragraph 0157 – “The partners systems 1010A through 1010N (hereinafter collectively referred to as "the partner services 1010") may include online partner sites such as Linden Labs' Second Life, World of Witchcraft, Facebook, Cragslist, MySpace, Twitter, Linked-In, and other social networking or on-line commerce sites. The partner services 1010 coupled via the network 100 to the work management server 160. Each partner service stores data such as user profiles, user avatars, environments, etc. The user profiles in the partner services may include data associated with an avatar, job skills, job preferences, etc”).  

Regarding Claim 28: Elenbaas et al. in view of Rad et al. and further in view of Scholler teach the limitations of claim 22. Elenbaas et al. further teach: 
receiving, from one of the workers, a cancellation of an accepted job listing (See Figure 2 and Paragraph 0085 – “Workers or job owners may be given the option of cancelling the task after filing a complaint. The dispute resolution system 278 may alert a dispute resolution entity (e.g., an arbitrator) when a job owner or a worker initiates the dispute resolution process. The dispute resolution entity may contact both parties, conduct independent investigation, and notify both parties of the result of the investigation, and recommend settlement between the parties … the dispute resolution system 278 may store the result of the dispute resolution in the local repository 240”); 
updating, by the server processing system, the relevant worker profiles in response to receiving the cancellation (See Figure 4A, Figure 17A, Paragraph 0081 – “accesses data associated with jobs or tasks and presents status update to the job owners”, Paragraph 0111 – “The number of qualified workers may be updated in a box 536 as new requirements are added”, Paragraph 0138 – “trust quotients are updated as additional information about the workers”, Paragraph 0146 – “As a filter is selected by the worker, the list of works matching a filter condition is updated in the window 904”, Paragraph 0152 – “matching jobs or tasks preferences of workers”, Paragraph 0170 – “recalculated according to the regression formulas every time new data is collected on the worker or job owner, or every time a new task is defined”, and Paragraph 0219); 
transferring, by the server processing system, data to the entity indicating the cancellation (See Figure 2 and Paragraph 0085 – “Workers or job owners may be given the option of cancelling the task after filing a complaint. The dispute resolution system 278 may alert a dispute resolution entity (e.g., an arbitrator) when a job owner or a worker initiates the dispute resolution process. The dispute resolution entity may contact both parties, conduct independent investigation, and notify both parties of the result of the investigation, and recommend settlement between the parties … the dispute resolution system 278 may store the result of the dispute resolution in the local repository 240”); 
transferring, by the server processing system, data to the entity indicative of updated relevant worker profiles for the job listing (See Figure 4A, Figure 17A, Paragraph 0081 – “accesses data associated with jobs or tasks and presents status update to the job owners”, Paragraph 0111 – “The number of qualified workers may be updated in a box 536 as new requirements are added”, Paragraph 0138 – “trust quotients are updated as additional information about the workers”, Paragraph 0146 – “As a filter is selected by the worker, the list of works matching a filter condition is updated in the window 904”, Paragraph 0152 – “matching jobs or tasks preferences of workers”, Paragraph 0170 – “recalculated according to the regression formulas every time new data is collected on the worker or job owner, or every time a new task is defined”, and Paragraph 0219); 
and updating, by the server processing system, the relevance of worker profiles based on the cancellation (See Figure 2, Paragraph 0085 – “Workers or job owners may be given the option of cancelling the task after filing a complaint. The dispute resolution system 278 may alert a dispute resolution entity (e.g., an arbitrator) when a job owner or a worker initiates the dispute resolution process. The dispute resolution entity may contact both parties, conduct independent investigation, and notify both parties of the result of the investigation, and recommend settlement between the parties … the dispute resolution system 278 may store the result of the dispute resolution in the local repository 240”, and Paragraph 0247).  

Regarding Claim 29: Elenbaas et al. in view of Rad et al. and further in view of Scholler teach the limitations of claim 22. Elenbaas et al. further teach wherein the method includes: receiving, at the server processing system, a worker satisfaction rating from one of the workers who accepted the job which the worker was offered; and updating, by the server processing system, the entity profile according to the worker satisfaction rating (See Figure 12A, Figure 12B, Paragraph 0181 – “Job owner's characteristics such as (i) propensity for harsh or glowing satisfaction ratings, (ii) rating of the job owner, (iii) the amount of data available on the job owner, and (iv) the scope and history of engagements between the job owner”, and Paragraph 0182 – “job owners receive feedback on their performance against all of the above reputation scores for the particular task”).

Regarding Claims 31-37 and 39-41: Claims 31-37 and 39-41 recite limitations already addressed by the rejections of claims 22-30 and 38 above; therefore the same rejections apply.

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683